DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 163-165; and the species combination of phytoene synthase, geranylgeranyl diphosphate synthase and phytoene desaturase, in the reply filed on 12 November 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is deemed proper and therefore made Final.

Status of Application
Claims 163-183 are pending; Claims 166-183 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Thus, claims 163-165 are subject to examination on the merits.

Priority
The instant application is a 371 of PCT/US2018/041579 filed 11 July 2018 which claims benefit of US Provisional 62/532,297 filed 13 July 2017 is acknowledged.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 January 2020 has been considered by the examiner.  See initialed and signed PTO/SB/08. 

Compliance with Sequence Rules
The sequence listing, filed in computer readable form (CRF) and paper copy on July 15, 2002, has been received and entered.  This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  However, this application fails to fully comply with the requirements of 37 C.F.R. § 1.821 through 1.825; Applicants’ attention is directed to the final rulemaking notice published at 55 FR 18230 (May 1, 1990), and 1114 OG 29 (May 15, 1990).  
The following Figures contain sequences that contain four or more defined amino acids without any corresponding SEQ ID NO: in the drawing OR no reference to the sequences by SEQ ID NO: in the Brief Description of the Drawings (e.g. the sequences can be defined by SEQ ID NO: either in the Brief Description of Drawings or in the Figures themselves, but does not have to be both).
In Figure 25A and 25B, four different amino acid sequences of acetyltransferases.

In Figure 27, four different N-terminal sequences of carnitine acetyltransferases.

In Figure 38, partial sequence of Pox5p acyl-CoA oxidase.

* If the noted sequences are in the sequence listing as filed, Applicants must amend the specification to identify the sequences appropriately by SEQ ID NO:.  If the noted sequences are not in the sequence listing as filed, Applicants must provide (1) an updated copy of the sequence listing containing the requisite sequences in computer readable form (CRF), (2) an amendment directing its entry into the specification, (3) a statement that no new matter has been added and (4) an amendment to the 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 163-165 are rejected under 35 U.S.C. 103 as being unpatentable over Sharpe et al. (WO 2008/073367 – cited herein) in view of Juretzek et al. (Biotechnol. Bioprocess. Eng., 2000 – cited herein).
Sharpe et al. teach:
	Regarding claims 163-165, a recombinantly engineered oleaginous yeast is taught wherein said yeast has been engineered to express the heterologous genes: CrtE of geranyl geranyl pyrophosphate synthase (wherein in the instant specification at paragraph 0158 of PG-Pub, CrtE is defined as a geranyl geranyl diphosphate synthase), a CrtB phytoene synthase, and a CrtI phytoene desaturase as well as (See Claims 1 and 2; p. 4, line 32 to p. 5, line 10; p. 13, line 31 to p. 14, line 4; p. 34, line 17 
	Regarding claim 164, the term “oleaginous yeast” is to mean yeast selected from Yarrowia, Candida, Rhodotorula, Rhodosporidium, Cryptococcus, Trichosporon and Lipomyces – See p. 29, lines 12-27.  It further taught, Yarrowia lipolytica is the host cell utilized in all working examples.  
	Regarding claims 163 and 165, it is taught: “Virtually any promoter capable of directing expression of these genes in the selected host cell is suitable for the present invention.” – p. 59, lines 5-7.  It is taught inducible promoters or constitutive promoters are suitable for expression of the genes (p. 59).
	Sharpe et al., however, do not teach wherein the promoter is one that is responsive to fatty acid or alkane induction.
	Juretzek et al. characterize five different promoters for the expression of foreign proteins in the yeast Yarrowia lipolytica.  Up until that point in time, said yeast had few promoters available for use in the system, despite said yeast being known for several decades in the biotechnology industries for being a good host for expression of foreign genes because it can do so in considerable amounts (See Introduction).  It was established that the promoters POX2, POT1 and ICL1 (inducible by fatty acids, fatty acid derivates, alkanes and/or acetate/ethanol, respectively) which all offer the advantage of being inexpensive carbon sources (See last paragraph, p. 325). 
	Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize any of the Yarrowia lipolytica strong promoters POX2, POT1 and ICL1 as taught by Juretzek et al. and to utilize these Yarrowia lipolytica strains expressing the heterologous genes: CrtE of geranyl geranyl pyrophosphate synthase (wherein in the instant specification at paragraph 0158 of PG-Pub, CrtE is defined as a geranyl geranyl diphosphate synthase), a CrtB phytoene synthase, and a CrtI phytoene desaturase as well as (See Claims 1 and 2; p. 4, line 32 to p. 5, line 10; p. 13, line 31 to p. 14, line 4; p. 34, line 17 to p. 26, line 18); additional genes are lycopene cyclase (CrtY), carotenoid hydroxylase (CrtZ) and carotenoid ketolase (CrtW) as taught by Sharpe et al., because Sharpe et al. literally state: “Virtually any promoter capable of directing expression of these genes in the selected host cell is suitable for the present invention.” – p. 59, lines 5-7.  This would provide motivation in and of itself to utilize any of the known promoters, including POX2, POT1, ICL1, G3P, XRP2, for the species Yarrowia lipolytica for directing expression of the enzymes geranyl geranyl pyrophosphate synthase (wherein in the instant specification at paragraph 0158 of PG-Pub, CrtE is defined as a geranyl geranyl diphosphate synthase), a CrtB phytoene synthase, and a CrtI phytoene desaturase.  One skilled in the art would have a reasonable expectation of success that the promoters as taught by Juretzek et al. would work well in the recombinant strains of Sharpe et al. because Juretzek et al. establishes them to be operable strong inducible promoters.  
	As such, the references when combined render the instant claims as prima facie obvious.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        15 February 2022